DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification states “aspects of the embodiments disclosed herein can be used with any implantable device, such as coils, filters, scaffolds, ventricular assist devices, self-expanding and balloon-expandable devices and other devices.” This is the extent of disclosure regarding ventricular assist devices. The specification further exemplifies the application of the phosphorylcholine directly to portions of a surface where other portions receive a silane treatment. In this embodiment the application is directed to surfaces that are formed from braided filaments of two different metal materials such as cobalt-ventricular assist device and to another portion of the device applying a silane coating followed by the phosphorylcholine coating as claimed. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 9-16, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. “Covalent surface modification of a titanium ally with a phosphorylcholine-containing copolymer for reduced thrombogencity in cardiovascular devices” in view of Kyomoto et al. (US 2011/0027757).
Ye et al. discloses the application of phosphorylcholine containing copolymers to the surface of titanium for reduced thrombogencitiy on cardiovascular devices such as ventricular 
Ye et al. fails to teach the coating has a thickness of less than 100 nanometers as required by claims 1 and 13.
Kyomoto et al. discloses applying a coating of phosphorylcholine onto the surface of a medical device by application of a silane and then dipping the device into a solution of the phosphorylcholine polymer (see 0075-0077).   The coating is applied at a thickness of 10-200nm (see 0066). Kyomoto et al. states when the thickness is in the disclosed range, protein adsorption and formation of thrombus do not occur and injury to tissue can be inhibited (see 0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ye et al. to include applying the coating to the thickness of Kyomoto et al. One would have been motivated to do so since both are directed to applying MPC coatings to medical devices by dipping in order to prevent thrombosis and Ye et al. is silent as to the thickness while Kyomoto et al. discloses an operable coating thickness that prevents thrombus and damage to tissue. 
As to claims 2 and 14, Ye et al. states the surface is titanium. 
As to claim 15, Ye et al. states the material is applied by immersing into the phosphorylcholine solution. 
As to claims 3, 12, 16 and 25, the phosphorylcholine is 2-methacryloyloxyethylphosphorylcholine (MPC) (see Materials).
As to claims 9 and 23, the material comprises a copolymer having a reactive group of hydroxyl (methyacryl acid). 
As to claim 10, Ye et al. states the surface is less thrombogenic than a device that is bare. 
. 
Claim 1-3, 10-16 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sin et al. “Surface coatings for ventricular assist devices” in view of Kyomoto et al. (US 2011/0027757).
As to claims 1 and 13, Sin et al. discloses the application of coatings of 2-methacryloyloxyethyl phosphorylcholine (MPC) on ventricular assist devices in order to reduce complications such as thrombosis and infection (see abstract, 9.1 Introduction). Sin et al. discloses the coating of VAD devices made of pure titanium with MPC on all of the blood contacting surfaces (See section 9.3.3 page 272).The coating is applied by dip coating the surfaces into a solution of MPC. Sin et al. further teaches the coating can be grafted onto the blood-contacting surface through an intermediate layer or a linker to form a strong covalent bond and or be cross-linkable to increase stability (se section 9.3.3). 
Sin et al. et al. fails to teach the coating has a thickness of less than 100 nanometers as required by claims 1 and 13.
Kyomoto et al. discloses applying a coating of phosphorylcholine onto the surface of a medical device by application of a silane and then dipping the device into a solution of the phosphorylcholine polymer (see 0075-0077).   The coating is applied at a thickness of 10-200nm (see 0066). Kyomoto et al. states when the thickness is in the disclosed range, protein adsorption and formation of thrombus do not occur and injury to tissue can be inhibited (see 0066).

As to claims 2 and 14, Sin et al. states the surface is titanium. 
As to claim 15, Sin et al. states the material is applied by immersing into the phosphorylcholine solution. 
As to claims 3, 12, 16 and 25, the phosphorylcholine is 2-methacryloyloxyethylphosphorylcholine (MPC).
As to claim 10, Sin et al. states the surface is less thrombogenic than a device that is bare. 
As to claims 11 and 24, Kyomoto et al. discloses a thickness range of 10-200nm which overlaps the claimed range. Kyomoto et al. states the thickness determines protein adsorption, formation of thrombus and injury of tissue therefore it is a result effective variable. It would be obvious to one having ordinary skill in the art to use the claimed range through routine experimentation in order to optimize the thickness that would prevent damage to tissue during implantation while ensuring the desired properties are provided. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715